93 S.W.3d 847 (2002)
Tobbie HOLMES, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 80885.
Missouri Court of Appeals, Eastern District, Division Five.
December 24, 2002.
Douglas R. Hoff, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., John Munson Morris, III, Asst. Atty. Gen., Adriane Crouse, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, C.J., GARY M. GAERTNER, SR., and LAWRENCE G. CRAHAN, JJ.

ORDER
PER CURIAM.
Movant, Tobbie Holmes, appeals the judgment denying, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief.[1] He contends there was no factual basis for his pleas of guilty to the charge of first-degree robbery in violation of section 569.020, RSMo 2000.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum for their use only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Unless otherwise noted, all rule references are to Missouri Court Rules (2001).